DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2 – 8 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 – 12 of US Patent Application 11,170,460 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application claims are essentially covered by the limitations of the patent claims.

Claims 9 – 15 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 – 18 of US Patent Application 11,170,460 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application claims are essentially covered by the limitations of the patent claims.

Claims 16 – 22 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 – 24 of US Patent Application 11,170,460 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application claims are essentially covered by the limitations of the patent claims.

Illustrated below is a summary of the mapping between claims of the application 17/521009 and corresponding claims of U.S. Patent 11,170,460 B2. Also note method and system claims are obvious variations.
Current Application
2
3
4
5
6
7
8
Patent application
7,9
10
8
8
8
10
11


Current Application
9
10
11
12
13
14
15
Patent application
13,15
16
14
14
14
16
17


Current Application
16
17
18
19
20
21
22
Patent application
19,23
22
20
20
20
22
23


Also, shown below is a mapping between the limitations of independent claim 1 of current application U.S. Patent Application 17/521009 and independent claim 1 of U.S. Patent Application 11,170,460 B2.
Claims

Current Application 
Claims
Patent Application 
2
An apparatus comprising: a host processor including a shader compiler to generate a pixel shader; 
7
An apparatus comprising:. a host processor including a shader compiler to generate a pixel shader,

shader bypass hardware separate from a graphics processor pipeline to bypass the graphics processor pipeline, 

shader bypass hardware separate from a graphics processor pipeline to bypass the graphics processor pipeline; 

receive the pixel shader; 

And the shader compiler having: a shader disabler to prepare the pixel shader to be received at the shader bypass hardware 

send one or more data read requests of the pixel shader to a sampler; 

for execution on the shader bypass hardware if the pixel shader and a render target associated with the pixel shader satisfy a simplicity condition,

write an output of the pixel shader to a render target.

wherein the simplicity condition includes a precision level of the render target being below a predetermined precision threshold; and a shader enabler to prepare the pixel shader to be received at the graphics processor pipeline for execution on the graphics processor pipeline if the pixel shader and the render target do not satisfy the simplicity condition

the shader bypass hardware comprising logic, the logic to:
9
wherein the shader bypass hardware includes one or more of dedicated configurable circuit logic or dedicated fixed-functionality circuit logic.


perform one or more fixed-function mathematical operations on the sampled data; and

wherein the shader bypass hardware includes one or more of dedicated configurable circuit logic or dedicated fixed-functionality circuit logic.





9
A method comprising: 
13
A method comprising: 

receiving, at a shader bypass hardware separate from a graphics processor pipeline, a pixel shader; 

generating a pixel shader; preparing the pixel shader to be received at shader bypass hardware separate from a graphics processor pipeline to bypass the graphics processor pipeline for execution on the shader bypass hardware if the pixel shader and a render target associated with the pixel shader satisfy a simplicity condition, 

sending one or more data read requests of the pixel shader to a sampler; 

wherein the simplicity condition includes a precision level of the render target being below a predetermined precision threshold; 

writing an output of the pixel shader to a render target.

and preparing the pixel shader to be received at the graphics processor pipeline for execution on the graphics processor pipeline if the pixel shader and the render target do not satisfy the simplicity condition.

performing one or more fixed-function mathematical operations on the sampled data; and
15
wherein the shader bypass hardware includes one or more of dedicated configurable circuit logic or dedicated fixed-functionality circuit logic.





16
At least one non-transitory computer readable storage medium comprising a set of instructions which, 
19
At least one non-transitory computer readable storage medium comprising a set of instructions which, 

when executed by a computing device, cause the computing device to: 

when executed by a computing device, cause the computing device to: 

receive, at a shader bypass hardware separate from a graphics processor pipeline, a pixel shader; 

generate a pixel shader; prepare the pixel shader to be received at shader bypass hardware separate from a graphics processor pipeline to bypass the graphics processor pipeline for execution on the shader bypass hardware 

send one or more data read requests of the pixel shader to a sampler; 

if the pixel shader and a render target associated with the pixel shader satisfy a simplicity condition, wherein the simplicity condition includes a precision level of the render target being below a predetermined precision threshold; and 



prepare the pixel shader to be received at the graphics processor pipeline for

and write an output of the pixel shader to a render target.

execution on the graphics processor pipeline if the pixel shader and the render target do not satisfy the simplicity condition.

perform one or more fixed-function mathematical operations on the sampled data; 
23
wherein the predetermined operation type includes one or more fixed-function mathematical operations.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 – 22 are under 35 U.S.C. 103 as being unpatentable over Lum et al. (Publication: US 2014/0267318 A1) in view of Panneer et al. (Publication: 2013/0002689 A1). 

Regarding claim 2, Lum discloses an apparatus comprising ([0022] , [0102], Fig. 1-   the computer-readable storage media (i.e. system disk 114, system memory 104, PP Memory 204, and Memory Interface 214) comprises programs that are executed by computer system (i.e. Fig. 1, system 100) and cause the computer system (i.e. Fig. 1, system 100) to  perform the following procedures.), 
Lum does not however Planner discloses 
a host processor including a shader compiler to generate a pixel shader (Fig. 3, [0015] to [00016] - graphics processor 10 “a host processor “ includes a set of executable logic instructions “shader compiler” that determines whether the graphics command is a 2D command or not. [008] If it is not 2D command, then use 3D pipeline 12 to generate graphical computations that generates pixel shader such as change the color of a 2D render target 30 to black [0014].);
shader bypass hardware separate from a graphics processor pipeline to bypass the graphics processor pipeline, the shader bypass hardware comprising logic, the logic to (Fig. 3 [0008] and [0023] –In bypass 3D pipeline 12 situation, the units, other than 3D pipeline 12, in a graphics processor 10 hardware “shader bypass hardware” is separated from form a 3D pipeline 12 “the graphics processor pipeline”, by bypass the 3D pipeline 12 which is a hardware.
[0008] to [0010] and [0023] - If the command is 2D command (Under bypass 3D pipeline 12 situation), graphics processor 10 “a host processor “ includes a set of executable logic instructions “shader disable” prepare the units received by a graphics processor 10 hardware (other than 3D pipeline 12) “shader bypass hardware” to perform computing. [0014] - furthermore the computing includes the 2D clear color command, 2D command, that clearing the color of a 2D render target and depth-stencil buffer such as shadow rendering or outline rendering.) : 
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Lum with a host processor including a shader compiler to generate a pixel shader; shader bypass hardware separate from a graphics processor pipeline to bypass the graphics processor pipeline, the shader bypass hardware comprising logic, the logic to as taught by Panneer. The motivation for doing so the amount of data generated by the clipping operation can be reduced, making processing and memory use more efficient.
Remaining rejection, see claim 16 .

Regarding claim 3, see rejection on claim 17.
Regarding claim 4, see rejection on claim 18.
Regarding claim 5, see rejection on claim 19.
Regarding claim 6, see rejection on claim 20.
Regarding claim 7, see rejection on claim 21.
Regarding claim 8, see rejection on claim 22.

Regarding claim 9, see rejection on claim 16.

Regarding claim 10, see rejection on claim 17.
Regarding claim 11, see rejection on claim 18.
Regarding claim 12, see rejection on claim 19.
Regarding claim 13, see rejection on claim 20.
Regarding claim 14, see rejection on claim 21.
Regarding claim 15, see rejection on claim 22.

Regarding claim 16, Lum discloses at least one non-transitory computer readable storage medium comprising a set of instructions which, when executed by a computing device, cause the computing device to ([0022] , [0102], Fig. 1-   the computer-readable storage media (i.e. system disk 114, system memory 104, PP Memory 204, and Memory Interface 214) comprises programs that are executed by computer system (i.e. Fig. 1, system 100) and cause the computer system (i.e. Fig. 1, system 100) to  perform the following procedures.) :
send one or more data read requests of the pixel shader to a [[sampler]] ([0074] - While running pixel shader programs, if a primitive has a texture applied, pixel shader 535 sends pixel coordinate requests 506 to texture coordinate generator unit 540 (STRI unit) and receives texture coordinates 508 from STRI unit 540. Pixel shader 535 then sends texture coordinates in data flow 510 to texture unit 545, data to the texture unit 545, sampler, and receives color values 512 corresponding to the sent texture coordinates 510. 
Pixel shader applies color values 512 to pixels processed by pixel shader 535.) ; 
perform one or more fixed-function mathematical operations on the [[sampled]] data ([0079] – color converted is fixed function hardware that performs operation on the data to the texture unit 545, [[sampled]] data. ) ; and 
write an output of the pixel shader to a render target (
[0074] When the graphics processing pipeline 400 is configured to implement the no-bypass mode, rasterizer 455 rasterizes geometry data to generate fragments and coverage data for primitives. Thus data flow 502 is processed by rasterizer 455 and flows to pixel shader 535 in fragment processing unit 460. Programmable pixel shader 535 runs pixel shader programs to produce shaded fragments. 
pixel shader 535 sends pixel coordinate requests 506 to texture coordinate generator unit 540 (STRI unit) and receives texture coordinates 508 from STRI unit 540. Pixel shader 535 then sends texture coordinates in data flow 510 to texture unit 545 and receives color values 512 corresponding to the sent texture coordinates 510. Pixel shader applies color values 512 to pixels processed by pixel shader 535 and sends resulting fragments 514 to ROP unit 465 for further processing, such as color blending, render target. ).
Lum does not however Panner discloses 
receive, at a shader bypass hardware separate from a graphics processor pipeline, a pixel shader (Fig. 3 [0008] and [0023] –In bypass 3D pipeline 12 situation, the units, other than 3D pipeline 12, in a graphics processor 10 hardware “shader bypass hardware” is separated from form a 3D pipeline 12 “the graphics processor pipeline”, by bypass the 3D pipeline 12 which is a hardware.
[0008] If it is not 2D command, then use 3D pipeline 12 to generate graphical computations that generates pixel shader such as change the color of a 2D render target 30 to black [0014].
[0009] In the illustrated example, upon receipt of a 2D (two-dimensional) command 20, the graphics processor 10 uses the compute kernel 18 to dispatch the 2D command 20 directly to the processing units 14. Thus, the dispatch of the 2D command may bypass the 3D pipeline 12); 
Sampler; sampled data ([0012] - use the sampler 22 in conjunction with the pixel shader and/or other functionality of the 3D pipeline 12 when conducting resource copy operations.).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Lum with receive, at a shader bypass hardware separate from a graphics processor pipeline, a pixel shader; Sampler; sampled data as taught by Panneer. The motivation for doing so the amount of data generated by the clipping operation can be reduced, making processing and memory use more efficient.

Regarding claim 17, Lum in view of Panneer disclose all the limitation of claim 16 including Sampler, sampled data. 
Lum discloses wherein to send the one or more data read requests of the pixel shader to the [[sampler]] is performed on a basis ([0074] - While running pixel shader programs, if a primitive has a texture applied, pixel shader 535 sends pixel coordinate requests 506 to texture coordinate generator unit 540 (STRI unit) and receives texture coordinates 508 from STRI unit 540. Pixel shader 535 then sends texture coordinates in data flow 510 to texture unit 545, data to the texture unit 545, sampler, and receives color values 512 corresponding to the sent texture coordinates 510. 
Pixel shader applies color values 512 to pixels processed by pixel shader 535.).
Panneer discloses per draw call basis ([0020] – executing draw commands. [0010] – pixels are drawn for a scene that is being rendered.)
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Lum in view of Panneer with per draw call basis as taught by Panneer. The motivation for doing so the amount of data generated by the clipping operation can be reduced, making processing and memory use more efficient.

Regarding claim 18, Lum in view of Panneer disclose all the limitation of claim 16 including Sampler, sampled data. 
Lum discloses wherein the pixel shader is marked as being suitable for shader bypass ([0057], [0087] - [0092] Fig. 7 , Fig. 5 - Rasterize 455 program execution the primitive bypass “shader disabler” pixel shader (i.e. 535) in the PPUs 202 if the primitive (i.e. 606) is parallel to the plane of the render target associated with the primitive thus “suitable for shader bypass” can be read on.
Furthermore, there is a parameter value in Rasterize 455 program execution that marks whether to bypass pixel shader.).

Regarding claim 19, Lum in view of Panneer disclose all the limitation of claim 18 including Sampler, sampled data, and shader bypass hardware.
Panner discloses wherein the pixel shader includes values to control the hardware (
(Fig. 3 [0008] and [0023] –In bypass 3D pipeline 12 situation, the units, other than 3D pipeline 12, in a graphics processor 10 hardware “shader bypass hardware” is separated from form a 3D pipeline 12 “the graphics processor pipeline”, by bypass the 3D pipeline 12 which is a hardware.
[0008] If it is not 2D command, then use 3D pipeline 12 to generate graphical computations that generates pixel shader such as change the color of a 2D render target 30 to black [0014]. 
[0009] In the illustrated example, upon receipt of a 2D (two-dimensional) command 20, the graphics processor 10 uses the compute kernel 18 to dispatch the 2D command 20 directly to the processing units 14. Thus, the dispatch of the 2D command may bypass the 3D pipeline 12).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Lum with wherein the pixel shader includes values to control the hardware as taught by Panneer. The motivation for doing so the amount of data generated by the clipping operation can be reduced, making processing and memory use more efficient.

Regarding claim 20, Lum in view of Panneer disclose all the limitation of claim 16 including Sampler, sampled data, and shader bypass hardware.
Panner discloses wherein the pixel shader satisfies a simplicity condition (Fig. 3, [0015] to [00016] - graphics processor 10 includes a set of executable logic instructions that determines whether the graphics command is a 2D command or not. [008] If it is not 2D command, then use 3D pipeline 12 to generate graphical computations that generates pixel shader such as change the color of a 2D render target 30 to black [0014] “pixel shader”.
Fig. 2B, [0008], [0010], [0014], and [0023] - “pixel shader satisfy a simplicity condition” reads on because the 2D clear color command is performed if the 2D clear color command and the 2D render target is associated with 2D command which requires less graphical computation (not performing on the 2D pipeline 12) than 3D command therefore satisfy the simplicity condition [0008] “satisfy a simplicity condition”, Fig. 3.
).
At the time of the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify Lum with  the pixel shader satisfies a simplicity condition as taught by Panneer. The motivation for doing so the amount of data generated by the clipping operation can be reduced, making processing and memory use more efficient.

Regarding claim 21, Lum in view of Panneer disclose all the limitation of claim 20 including Sampler, sampled data, and shader bypass hardware.
Lum discloses wherein the simplicity condition includes one or more operations of the pixel shader corresponding to a predetermined operation type (Fig. 5A - [0071] To implement the four different pixel shader bypass modes, the graphics processing pipeline 400 switches into one of the four configurations depicted in FIGS. 5A-5D. In the bypass mode depicted in FIG. 5A, pixel shader 535 executes pixel programs to process fragments and is thus not bypassed, while in the configurations depicted in FIGS. 5B-5D, pixel shader 535 does not execute pixel programs and is thus bypassed. While pixel shader 535 does not execute pixel shader programs for one primitive, pixel shader 535 may be idled, or pixel shader 535 may execute pixel shader programs for another primitive, thereby increasing performance, and/or reducing power consumption. Pixel Sharder corresponding to no bypassed, which is a predetermined operation type.) .

Regarding claim 22, Lum in view of Panneer disclose all the limitation of claim 21 including Sampler, sampled data, and shader bypass hardware.
Lum discloses wherein the predetermined operation type includes one or more of an add operation or a multiply operation ([0074] - Pixel shader applies color values 512 to pixels processed by pixel shader 535, performs other tasks corresponding to the functions of pixel shader 535, and sends resulting fragments 514 to ROP unit 465 for further processing, such as color blending. ROP outputs values 516 to be written to a frame buffer or for additional processing, add operations.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616